UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7152


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO SANCHEZ-ROQUE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:12-cr-00152-REP-2)


Submitted:   December 28, 2016            Decided:   January 10, 2017


Before GREGORY, Chief Judge, and WILKINSON and THACKER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Roberto Sanchez-Roque, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roberto      Sanchez-Roque    appeals   the   district     court’s     order

denying    his    18   U.S.C.   § 3582(C)(2)   (2012)    motion.       We   have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   United

States v. Sanchez-Roque, No. 3:12-cr-00152-REP-2 (E.D. Va. Aug.

11, 2016).       We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in   the   materials

before    this    court   and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2